Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 01/20/2022.
Claims 21-40 are currently pending in this application.  
No new IDS has been filed for this application.
   
Double Patenting
The prior double patenting rejections have been withdrawn in response to applciant’s approved terminal disclaimer field on 01/20/2022. 


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an Examiner’s statement of Reasons for Allowance:
Applicant's arguments/amendments submitted on 01/20/2022 have been considered and are persuasive in light of the arguments and claim amendments.  Also, please see prior Office action. Therefore, the previously filed claim rejections have been withdrawn.  The record is clear; therefore, no reason for allowance is necessary.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Kai-Yin Gee whose telephone number is (571) 272-6431.  The examiner can normally be reached on 9am-5pm Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON K GEE/Primary Examiner, Art Unit 2495